Citation Nr: 1540892	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.
 
In March 2012, the Board remanded the case for further development

In May 2014, the Board denied entitlement to specially adapted housing.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2015, on the basis of a Memorandum Decision, vacated the denial and remanded the matter to the Board for further action.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to specially adapted housing.

A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's service-connected disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due to, as relevant here, "the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  38 U.S.C. § 2101(a) (West 2014); see also 38 C.F.R. §§ 3.809(b), 3.350(a)(2) (2015) (defining "[l]oss of use of a hand or foot" as "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance"), 3.350(b)(1) (equating "loss and loss of use of an extremity" with the definition for "loss of use of a hand or foot").  The term "preclude locomotion" means "the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  38 C.F.R. § 3.809(d).

In a March 2006 VA medical examination report, the examiner opined the Veteran's service-connected varicose veins prevented him from exercising, noted that the Veteran was in an electric cart, recorded the varicose veins with massive edema and boardlike edema, and recorded the Veteran's weight at 536 pounds.  The examiner commented that the Veteran:

appears to have a number of items that are interfering with his ability to use the legs.  His massive morbid obesity plays into this, as does his extreme swelling of both lower extremities, along with the vascular insufficiency and varicose veins.  He does not appear to have complete loss of use of the legs because he does walk about 20 feet to his van, and states he takes a friend to work every day and drives daily.  He can walk very short distances . . . .  Overall, I feel that he has moderate loss of use of the lower extremities because of the multitude of medical problems that he is plagued with.  He does not have complete loss of use, because he is still doing chores daily as described above.

An April 2010 VA examination report noted "significant boardlike and persistent edema of the lower legs" and recorded the Veteran's complaints of "pain, achiness, and discomfort of the lower extremities at all times, including rest" and his statement that "increased levels of activity and weight-bearing worsen the pain and discomfort."  The report noted that the Veteran had "good motor strength to the lower legs across the knees, ankles, and hips," and that the lower extremity strength is 5-/5 bilaterally.  The examiner stated that the Veteran's "mobility and use of lower extremities is functionally limited due . . . primarily to the significant and massive edema."  The examiner noted that the Veteran "utilizes an assistive device, including motorized scooter for mobility as well as cane and/or walker for short ambulation [and] transfers."  The Veteran's weight was listed as 541 pounds.  The diagnosis was bilateral lower extremity varicose veins with severe stasis changes and venous insufficiency.  The examiner noted that, although exercise or exertion was not precluded by the disability, the disability had severe effects on exercise, chores, shopping, recreation, and bathing, as well as moderate effects on other
activities.

During the March 2011 Board hearing, the Veteran's representative argued that his service-connected varicose veins "not only [cause] the inability to use his legs effectively, but [have] caused him to gain weight[] because he's not able to exercise as well."  The Veteran testified that he is unable to stand or sit for any length of time, that his legs hurt just by sitting when he does not have any pressure on them.

In a May 2012 VA opinion report, the VA examiner who conducted an examination in April 2010 expressed the opinion that the Veteran has lost use of both lower extremities such as to preclude locomotion.  The VA examiner further opined that the Veteran's difficulty with motion is multifactorial in nature and that although the Veteran's service-connected varicose veins of the bilateral lower extremities may contribute to his bilateral lower extremity pain, the majority of factors contributing to the Veteran's lack of locomotion include his obesity and severe bilateral degenerative joint disease of the knees.

Here, the evidence indicates that the Veteran's weight and obesity may be associated with his service or with another service-connected disability based on the evidence that the varicose veins, including pain and edema, affected his ability to exercise.  As such, a medical examination is needed to address the etiological relationship between the Veteran's loss of use of the bilateral lower extremities and the Veteran's varicose veins, obesity, and degenerative joint disease.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examiner must specifically address whether the Veteran's obesity is secondary to the pain and inability to exercise stemming from his service-connected varicose veins.  See Court, Memorandum Decision 8-9 (May 2015) ("[I]f the appellant's obesity is deemed secondary to the pain and inability to exercise stemming from the appellant's service-connected varicose veins, then all the residuals would be considered when determining whether the appellant's service-connected disability precludes locomotion.").

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to address the etiological relationship between the Veteran's loss of use of the bilateral lower extremities and the Veteran's varicose veins, obesity, and degenerative joint disease.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obesity is secondary to the pain and inability to exercise stemming from his service-connected varicose veins.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

